Citation Nr: 0827898	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-00 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a pulmonary disability 
due to asbestos exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty with the U.S. Navy from 
September 1951 to May 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2006 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the claims folders was 
subsequently returned to the RO in New York, New York.

The appellant testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the New York RO in August 
2007.  A transcript of the hearing is associated with the 
claims folders. 


REMAND

The veteran filed this claim in April 2005.  Additional 
development is required to satisfy VA's duty to assist as set 
forth at 38 C.F.R. § 3.359 (2007).  There is no specific 
statutory guidance with regard to asbestos-related claims, 
nor has the Secretary promulgated any regulations in regard 
to such claims.  However, VA has issued a circular on 
asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular have been included in a VA Adjudication 
Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The U. S. 
Court of Appeals has held that VA must analyze an appellant's 
claim of entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols of these guidelines.  Ennis v. Brown, 4 Vet. App, 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 
3; see also Ennis v. Brown, 4 Vet. App.523 (1993).  VA has 
reorganized and revised this manual into its current 
electronic form M21-1MR.  While the form has been revised, 
the information contained therein has remained the same.  It 
is noted that persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital cancers, and that the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who had asbestos exposure.  It is also 
noted that the latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of the disease, that an asbestos- related disease 
can develop from brief exposure to asbestos.  

The Board notes that under the provisions of the M21-1, Part 
VI, occupations involving asbestos exposure include mining 
and milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.

More recently, the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); 
see also, Nolen v. West 12 Vet. App. 347 (1999); VAOGCPREC 4- 
2000.

The Board notes that the veteran has produced private medical 
evidence indicating previous asbestos exposure and pleural 
asbestosis consistent with significant asbestos exposure.  He 
testified that he was exposed to asbestos while serving in 
the Navy.  He described working long hours in the cargo holds 
of ships while stationed in Cuba and elsewhere.  He contended 
that he worked below deck aboard these ships performing a 
variety of tasks.  A review of the veteran's service 
personnel records shows that he held rating of SA (Seaman 
apprentice) and that his duties involved handling cargo 
aboard ships in cargo areas.  While acknowledging the May 
2002 VA Memorandum cited by the RO in the Statement of the 
Case, which reportedly indicated that a seaman's 'probability 
of exposure' was minimal, the Board nevertheless notes that 
the veteran is competent to report on that which he has 
personal knowledge, i.e., what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The veteran testified that he visited a doctor in the 1950's 
shortly after service who took a chest X-ray and told him he 
had spots on his lungs.  In the 1970's, when he was working 
at a fiberglass plant, he underwent chest X-ray and was told 
the spots were still there.  More recent records dated in 
2004 show the finding of asbestos exposure.  

Considering these factors, the Board finds that additional 
development and analysis consistent with DVB Circular 21- 88-
8 is warranted.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The AMC or the RO should undertake 
appropriate development and analysis 
consistent with DVB Circular 21- 88-8 and 
all currently applicable VA guidance 
related to asbestos exposure.  

2.  Then, the AMC or the RO should 
readjudicate the veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




